NUMBER 13-19-00326-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


OSCAR DAVILA RODRIGUEZ,                                                    Appellant,

                                          v.

THE STATE OF TEXAS,                                                         Appellee.


                   On appeal from the 139th District Court
                         of Hidalgo County, Texas.


                                      ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

      Appellant Oscar Davila Rodriguez appeals his conviction of murder. See TEX.

PENAL CODE ANN. § 19.02(b)(1). Appellant was first tried and convicted in 2006. The Hon.

Bobby Flores presided over the trial and granted appellant’s motion for new trial.

Appellant’s second trial, from which this appeal stems, commenced in 2008 and was

presided over by visiting judge, the Hon. Jaime Garza.
      Before both trials, appellant filed a motion to suppress his statement of accused.

In his motion, appellant argued, among other things, that any statements he made to the

McAllen Police Department investigators were not made voluntarily. Both judges in both

trials held pre-trial suppression hearings on appellant’s motion. At the suppression

hearings, appellant raised the issue of the voluntariness of his statement of accused and

objected to its entry into evidence on voluntariness grounds. Both judges denied

appellant’s suppression motion, and neither filed findings of fact and conclusions of law.

      Because written findings and conclusions are required in any case concerning the

voluntariness of a defendant’s statement of accused, and because this appeal stems from

appellant’s second trial, we abated this appeal for Judge Garza’s findings and conclusions

on February 7, 2022. See TEX. CODE CRIM. PROC. ANN. art. 38.22, § 6; Vasquez v. State,

411 S.W.3d 918, 920 (Tex. Crim. App. 2013) (“[W]ritten findings are required in all cases

concerning voluntariness. [Article 38.22, § 6] has no exceptions.”).

      On March 4, 2022, the trial court informed this Court that it was seeking to

temporarily appoint Judge Garza “for the limited purpose of rendering findings of fact and

conclusions of law regarding” the voluntariness of appellant’s statement of accused. On

March 29, 2022, the trial court informed this Court that Judge Garza was unavailable and

thus unable to prepare the required findings and conclusions, and that Judge Flores

would render the findings and conclusions in Judge Garza’s stead.

      We received a supplemental clerk’s record on April 5, 2022, with findings and

conclusions prepared by Judge Flores based upon the transcripts and his recollection of

the suppression hearing in appellant’s first trial—over which Judge Flores presided.

However, in “peculiar circumstances,” such as in this case, where “the judge who



                                            2
presided over a suppression hearing is unavailable or ineligible to be appointed to prepare

findings of fact and conclusions of law, the current trial judge may prepare findings and

conclusions based on the prior judge’s ruling on the record and the transcript of the

suppression hearing regarding whether a defendant’s statement was voluntarily made.”

Velez v. State, No. AP-76,051, 2012 WL 2130890, at *13 (Tex. Crim. App. June 13, 2012)

(not designated for publication) cert. denied 569 U.S. 968 (2013). As applied here, while

Judge Flores may appropriately make findings of fact and conclusions of law, they must

be based on the record and transcripts of the relevant suppression hearing in this case:

the hearing over which Judge Garza presided on June 16–17, 2008. See id. Those

relevant transcripts may be found in volumes five and six of the reporter’s record

contained within the appellate record filed in this case.

       Accordingly, we order the trial court to make its findings and conclusions as

ordered herein and cause a supplemental clerk’s record containing the findings and

conclusions to be filed with the Clerk of this Court within TEN days from the date of this

order. The appeal will be reinstated upon receipt of the supplemental clerk’s record and

upon further order of this Court.

                                                              PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
6th day of April, 2022.




                                             3